Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into this 15h day of
November, 2019 (the “Effective Date”), by and between RenovaCare, Inc., a Nevada
corporation with offices at 9375 East Shea Blvd., Suite 107-A Scottsdale, AZ
85260 (the “Company”) and Alan L. Rubino residing at 210 Old Chester Road, Essex
Fells, NJ 07021 (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties do hereby
agree as follows:

 

1.        Term. The Executive's employment hereunder shall commence on the
Effective Date and shall continue until the third anniversary of the Effective
Date, unless terminated earlier pursuant to Section 4 of this Agreement (the
“Initial Term”); provided that, on such third anniversary of the Effective Date
and each annual anniversary thereof thereafter (such date and each annual
anniversary thereof thereafter, a “Renewal Date”), the Agreement shall be deemed
to be automatically extended, upon the same terms and conditions, for successive
periods of one year, unless either party provides written notice of its
intention not to extend the term of the Agreement at least 90 days' prior to the
expiration of the Initial Term or the applicable Renewal Date, as the case may
be. Each successive one-year renewal is referred to in this agreement as a
“Renewal Term.” The Initial Term together with any Renewal Terms are hereinafter
referred to collectively as the “Employment Term.”

 

2.        Duties of Executive.

 

2.1        General Duties and Responsibilities. The Executive shall have such
duties and authority consistent with the positions of President and Chief
Executive Officer as shall be assigned to him from time to time by the Board of
Directors of the Company (the “Board”). The Company shall use its commercially
reasonable efforts to ensure that Executive is elected as a director of the
Company within a reasonable time following the date this Agreement is executed
by both parties and that he remains a director for the duration of his
employment relationship with the Company. The Executive shall, if requested,
also serve as a member of the Board or as an officer or director of any
affiliate of the Company for no additional compensation.

 



1

 

 

2.2        Devotion of Entire Time to the Business of Company. The Executive
agrees to devote his entire time and best efforts to the performance of his
duties for the Company (except for permitted vacation periods and reasonable
periods of illness or other incapacity), and the Executive shall not, directly
or indirectly, engage or participate in any other employment or occupation, or
in any activities which may conflict with his duties or the best interests of
the Company. Notwithstanding the foregoing, nothing herein shall preclude the
Executive from: (i) serving, with the prior written consent of the Board, which
consent may be withheld for any reason or no reason in the sole discretion of
the Company’s Board, as a member of the board of directors or as an advisor (or
their equivalents in the case of a non-corporate entity) (each an “Outside
Service Capacity” and collectively, “Outside Service Capacities”), and in
addition shall initially shall serve in the Outside Service Capacities for the
entities set forth on Exhibit 2.2 to this Agreement and (ii) engaging in
charitable activities and community affairs. The Board expressly reserves the
right to withhold its consent to additional directorships following the date
hereof, and, in the event of an identified conflict of interest with respect to
Executive’s duties and obligations to the Company, to withdraw its consent to
(i) the Outside Service Capacities set forth on Exhibit 2.2 to this Agreement in
the Board’s reasonable discretion and (ii) any other Outside Service Capacity
approved by the Board following the date hereof, in the Board’s sole discretion.

 

2.3        Place of Performance. The principal place of Executive’s employment
shall be at an office to be established by the Company in the state of New
Jersey; provided that, the Executive may be required to travel on Company
business during the Term.

 

3.        Compensation and Benefits.

 

3.1        Base Salary. The Executive shall receive an annual base salary of
$410,000 (the “Base Salary”) payable in substantially equal installments in
accordance with the Company’s normal payroll practices.

 

3.2        Bonus. Commencing with the 2020 calendar year, for each complete
calendar year of the Employment Term, the Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”). As of the Effective Date, the Executive's
annual target bonus opportunity shall be equal to 50% of Base Salary (the
“Target Bonus”), based on the achievement of Company performance goals
established by the Board or its Compensation Committee, if any (the “Performance
Goals”); provided that, depending on results, the Executive's actual bonus may
be higher or lower than the Target Bonus, as determined by the Board. The Annual
Bonus shall be paid on March 15 of the following year (the “Bonus Payment
Date”), provided the Executive is actively employed as of the Bonus Payment
Date. Notwithstanding the foregoing, if the Company (A) terminates the
Executive’s employment without Cause pursuant to Section 4(d) prior to the Bonus
Payment Date (and prior to the last day of the calendar year with respect to
which the Annual Bonus is to be paid), or (B) provides notice of intent not to
renew the Term pursuant to Section 1, the Executive shall receive a prorated
portion of the Annual Bonus the Executive would have received but for his
termination prior to the Bonus Payment Date (based on the number of days the
Executive remains in service during the calendar year with respect to which the
Annual Bonus is to be paid), which prorated portion shall be paid in either case
on the Bonus Payment Date. If Performance Goals are not achieved, then the
Executive shall not receive an Annual Bonus for such calendar year.

 



2

 

 

3.3        Employee Benefit Programs. The Executive shall be entitled to
participate in all formally established employee health and welfare benefit
plans and similar programs that are maintained for similarly situated employees
of the Company, in accordance with the terms and conditions of such plans and
programs, provided that the Company may at any time modify, discontinue or
terminate any such benefit plan or program now existing or hereafter adopted. If
the Company discontinues or terminates its health benefit plan for all employees
of the Company at any time during the Term or a Renewal Period, the Company
shall pay the Executive a taxable amount not to exceed the current annual
Company-paid portion of the cost to provide Executive with family health
insurance coverage (pro-rated as necessary for any partial year) per year. Any
such payments shall be made on a monthly basis for the remainder of the Term and
may, but shall not be required to be used by the Executive to obtain replacement
family health insurance coverage.

 

3.4        Automobile Allowance. The Executive shall be entitled to receive an
automobile allowance in the amount of $1,000 per month of employment, prorated
for any partial month.

 

3.5        Equity.

 

(a)       The Executive shall be a participant in the Company’s 2013 Long Term
Incentive Plan (the “Plan”) and shall be granted Company stock options (the
“Options”) in two tranches, one on the Effective Date (the “2019 Option Grant”)
and one on or about January 2, 2020 (the “2020 Option Grant”)in accordance with
the terms attached hereto as Exhibit 3.5(a). Any additional stock options or
equity compensation of any kind shall be in the Board’s sole discretion.

 

(b)       The 2019 Option Grant and the 2020 Option Grant will be effective only
upon the execution and delivery of the Option Agreements substantially in the
form of, respectively, Exhibits 3.5(b) (1) and 3.5(b) (2) hereto.

 

3.6        Vacation. Commencing with the 2020 calendar year, the Executive shall
be entitled to twenty (20) days of vacation per calendar year of his employment.
For 2019, the Executive shall be entitled to 2 days of vacation. Any vacation
shall be taken at the reasonable and mutual convenience of the Company and the
Executive. The Executive may not carry over unused vacation from one calendar
year to the next, except with the consent of the Board, not to exceed ten
(10) days, and (subject to applicable law) the Executive will not be paid for
unused accrued vacation upon separation of his employment.

 

3.7        Expenses. The Company shall reimburse the Executive for reasonable
business expenses necessarily incurred in the ordinary course of the Executive’s
duties and in accordance with the Company’s policies.

 



3

 

 

3.8        Withholding Taxes. The Company shall withhold from any amounts
payable to the Executive any amount it is required to withhold pursuant to
applicable law.

 

3.9        Parachute Payments. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise would
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any comparable
successor provisions, and (b) but for this Section 3.9 would subject Executive
to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then Executive’s benefits hereunder
shall be either (a) provided to Executive in full, or (b) provided to Executive
as to such lesser extent which would result in no portion of such benefits being
subject to the Excise Tax, whichever of the foregoing amounts, when taking into
account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax, as determined by the Company’s independent public accountants
(the “Accountants”). Unless the Company and the Executive otherwise agree in
writing, any determination required under this Section 3(9) shall be made in
writing by the Accountants whose determination shall be conclusive and binding
upon the Executive and the Company for all purposes. For purposes of making the
calculations required by this paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 3(9).

 

3.10        Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement). 

 

4.        Termination of Employment. The Executive’s employment hereunder may be
terminated as follows:

 

4.1       Death. Automatically and immediately, in the event of the death of the
Executive.

 

4.2       Permanent Disability. In the event of Permanent Disability, if the
Company determines in good faith that the Executive has become disabled during
the Term or any applicable Renewal Period in which event the Company shall have
the right to give the Executive notice of its intention to terminate his
employment. In such event, the Executive’s employment shall terminate effective
as of the 30th day from the date of such notice, provided that, within the
30-day period after such receipt, the Executive shall not have returned to
full-time performance of his duties. For purposes of this Agreement, “Permanent
Disability” shall mean the inability of the Executive to perform the essential
functions of one or more of his primary duties as a result of his incapacity,
despite any reasonable accommodation required by law, due to bodily injury or
disease or any other mental or physical illness, which inability continues for a
period of one hundred eighty (180) days, which need not be consecutive, within
any three hundred sixty five (365) day period.

 



4

 

 

4.3       By the Company For Cause. Automatically and immediately upon providing
notice to the Executive at the option of the Company, after approval by the
Board, for “Cause.” As used in this Agreement, “Cause” shall mean, in each case
as determined in good faith by the Board: (i) the commitment by the Executive of
any act involving fraud or moral turpitude, any act of dishonesty or breach of
trust in connection with Executive’s duties or obligations to the Company,
(ii) willful misconduct or gross negligence by the Executive in the performance
of his duties to the Company, or refusal to comply with any reasonable direction
of the Board, after the Executive has been notified of such event in writing and
has had thirty (30) days from receipt of such notice to cure such event (if
capable of being cured), (iii) conviction of any felony, or (iv) any material
breach by Employee of his confidentiality and non-solicitation obligations to
the Company.

 

4.4       By the Company Without Cause. At the option of the Company, at any
time without Cause on thirty (30) days’ prior written notice thereof to the
Executive.

 

4.5       By the Executive Without Good Reason. At the option of the Executive,
at any time on thirty (30) days’ prior written notice thereof to the Company.

 

4.6        By the Executive For Good Reason. At the option of the Executive for
Good Reason upon written notice thereof to the Company as set forth in the final
sentence of this Section 4.6 As used in this Agreement, “Good Reason” shall be
(i) the Company’s material breach of this Agreement; or (ii) the Company’s
relocation of the Executive’s principal place of employment to a location more
than a 50 mile radius from Essex Fells, New Jersey; provided, however, that no
such condition shall constitute Good Reason hereunder unless (i) the Executive
notifies the Company in writing of his intent to terminate employment for a
reason set forth above within ninety (90) days of the initial existence of such
condition; (ii) the Company fails to remedy such condition within thirty
(30) days following its receipt of notice from the Executive pursuant to clause
(i) above; and (iii) any termination for such reason must take place within one
hundred twenty (120) days following the initial existence of such condition.

 

4.7       Expiration of Employment Term. Automatically and immediately upon the
expiration of the Employment Term following notice by either the Company or the
Executive of its or his intention not to renew this Agreement for an additional
one-year term pursuant to Section 1 of this Agreement.

 



5

 

 

5.        Payments Upon Separation.

 

5.        Death. Upon the termination of the Executive’s employment due to
death, the Executive’s legal representatives shall be entitled to receive only
(i) the Executive’s Base Salary payable through the date of such termination;
(ii) reimbursement for reasonable business expenses necessarily incurred by the
Executive in the ordinary course of the Executive’s duties and in accordance
with the Company’s policies; (iii) a prorated portion of the Annual Bonus the
Executive would have received but for his termination prior to the Bonus Payment
Date, which prorated portion shall be paid on the Bonus Payment Date (the
“Prorated Bonus Payment”); (iv) a prorated portion of benefits under the Plan
that the Executive would have received but for his termination (the “Prorated
Plan Benefit”); and (v) provided the Executive’s spouse timely elects to
continue family health insurance benefits under the federal law known as COBRA,
the Company shall pay the cost of such health insurance coverage at the same
rate the Company contributed for family health insurance coverage prior to the
Executive’s termination of employment with the Company until the earlier of
twelve (12) months or the loss of COBRA entitlement (the “Health Insurance
Benefit”). Subsections (i) and (ii) of this Section 5(a) are hereinafter
referred to as the “Accrued Rights.” Following the Executive’s termination of
employment due to death, except as set forth in this Section 5.1, the Executive
and his legal representatives shall have no further rights to any compensation
or any other benefits under this Agreement.

 

5.2       Disability. Upon the termination of the Executive’s employment due to
Permanent Disability pursuant to Section 4.2, the Executive or the Executive’s
legal representatives shall be entitled to receive only the Accrued Rights
(prorated for the period of time in which the Executive was actively at work on
a full-time basis), the Prorated Bonus Payment (prorated for the period of time
in which the Executive was actively at work on a full-time basis), the Prorated
Plan Benefit (prorated for the period of time in which the Executive was
actively at work on a full-time basis), and the Health Insurance Benefit,
subject to the Executive’s timely COBRA election. Following the Executive’s
termination of employment due to Disability, except as set forth in this
Section 5.2, the Executive and the legal representatives shall have no further
rights to any compensation or any other benefits under this Agreement.

 

5.3       Termination for Cause. Upon the termination of the Executive’s
employment hereunder by the Company for Cause pursuant to Section 4.3, the
Executive shall be entitled to receive only the Accrued Rights. Following the
Executive’s termination of employment by the Company for Cause, except as set
forth in this Section 5.3, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 



6

 

 

5.4       Termination Without Cause or For Good Reason. Upon the termination of
the Executive’s employment hereunder by the Company without Cause pursuant to
Section 4.4, or by the Executive for Good Reason pursuant to Section 4.6, in
each case other than in connection with a Change of Control as specified in
Section 5.6 below, the Executive shall be entitled to receive (i) the Accrued
Rights, and (ii) subject to delivering to the Company an executed written
general release of claims in favor of the Company and its affiliates in a form
acceptable to the Company (the “Release”) within 21 days following the date the
Executive has been given a copy of the Release, and the expiration of the
revocation period for such Release has become irrevocable by its terms within 7
days following the date the Executive returns the executed Release to the
Company and, if he should be a director of the Company, Executive’s resignation
from the Board in accordance with Section 5.7 hereof, (A) the Prorated Bonus
Payment; (B) the Prorated Plan Benefit; (C) provided the Executive timely elects
to continue health insurance benefits under the federal law known as COBRA, the
Company shall pay the cost of family health insurance coverage at the same rate
the Company contributed for the Executive’s family health insurance coverage
prior to the Executive’s termination of employment with the Company until the
earlier of twelve (12) months or the loss of COBRA entitlement; provided,
however, that the Executive shall be responsible for the cost of any
continuation coverage under COBRA that extends beyond twelve (12) months; and
(D) his Base Salary in effect at termination, for twelve (12) months, payable in
accordance with the normal payroll practices of the Company (collectively, the
“Severance Benefit”). Following the Executive’s termination of employment by the
Company without Cause or For Good Reason, except as set forth in this
Section 5.4, the Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

5.5        Resignation or Non-Renewal by the Executive or the Company. Upon the
Executive’s resignation pursuant to Section 4.4 or the non-renewal of the Term
pursuant to Section 1 by the Executive or the Company, the Executive shall be
entitled to receive only the Accrued Rights. Following the Executive’s
termination of employment by his resignation or expiration of the Term or any
Renewal Period, except as set forth in this Section 5.5, the Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

 

5.6        Effect of Change of Control. In the event that, within twelve
(12) months following a Change of Control (as defined below), either:
(i) Executive’s employment is terminated without Cause, or (ii) Executive
terminates his employment for Good Reason, then Executive shall be entitled to
receive (i) the Accrued Rights, and (ii) subject to delivering to the Company
the Release within 21 days following the date the Executive has been given a
copy of the Release, and the expiration of the revocation period for such
Release has become irrevocable by its terms within 7 days following the date the
Executive returns the executed Release to the Company and, if he should be a
director of the Company, Executive’s resignation from the Board in accordance
with Section 5.7 hereof, (A) the Prorated Bonus Payment; (B) the Prorated Plan
Benefit; (C) provided the Executive timely elects to continue health insurance
benefits under the federal law known as COBRA, the Company shall pay the cost of
family health insurance coverage at the same rate the Company contributed for
the Executive’s family health insurance coverage prior to the Executive’s
termination of employment with the Company until the earlier of twelve
(12) months or the loss of COBRA entitlement; provided, however, that the
Executive shall be responsible for the cost of any continuation coverage under
COBRA that extends beyond twelve (12) months; (D) his Base Salary in effect at
termination, for eighteen (18) months, payable in a lump sum within thirty
(30) days; and (E) the vesting of all stock option grants set forth on Exhibit
3.5 (a), regardless of date or condition of vesting. If, upon the Change of
Control, (i) the Company shall cease to be a stand-alone publicly traded entity,
or (ii) the acquiring entity is unwilling to assume the equity in an
economically equivalent manner, then in either event, all equity shall be deemed
to have vested two (2) days prior to the Change of Control, but only if such
Change of Control shall actually be consummated. Following the Executive’s
termination of employment as described in this Section 5.6 or otherwise in
connection with a Change of Control, except as set forth in this Section 5.6,
the Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

 



7

 

 

For the purposes this Agreement, “Change of Control” shall mean (i) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Common Stock”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of the then outstanding Common
Stock; provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of fifty percent (50%) or more of outstanding Common Stock
shall not constitute a Change of Control, and provided, further, that any
acquisition by an entity with respect to which, following such acquisition, more
than fifty percent (50%) of the then outstanding equity interests of such
entity, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Common Stock immediately prior to such acquisition of the
outstanding Common Stock, shall not constitute a Change in Control; or (ii) the
consummation of (A) a reorganization, merger or consolidation (any of the
foregoing, a “Merger”), in each case, with respect to which all or substantially
all of the individuals and entities who were the beneficial owners of the
outstanding Common Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than fifty percent (50%)
of the then outstanding shares of common stock of the corporation resulting from
Merger, or (iii) the sale or other disposition of all or substantially all of
the assets of the Company, excluding (a) a sale or other disposition of assets
to a subsidiary of the Company; and (b) a sale or other disposition of assets to
any individual, entity or group which, as of the date of this Agreement,
beneficially owns more than ten percent (10%) of the then outstanding Common
Stock.

 

 



8

 

 

5.7        Board Resignation as a Condition Precedent. Executive agrees, as a
condition to the receipt of the termination payments and benefits provided for
in this Section 5, and notwithstanding giving the Release, that should Executive
be a director of the Company he shall automatically be deemed to have resigned
from the Board of the Company whether or not such written resignation is
tendered.

 

6.       Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. As a condition of employment and the benefits provided pursuant to
this Employment Agreement, the Executive agrees to execute and abide by the
terms of the Company’s Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement, a copy of which is attached hereto as Exhibit 6.

 

7.       Non-Disparagement. The Executive, during the Employment Term and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees. 
Similarly, the then current (i) members of the Board and (ii) members of the
Company's senior management shall not make any derogatory comment concerning the
Executive. Notwithstanding anything to the contrary herein, the Executive
understands that nothing in this Agreement restricts or prohibits the Executive
from initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual's attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).

 

8.       Cooperation. During and after the Employment Term, the Executive shall
cooperate fully with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
during anytime in which the Executive was employed by the Company. The Company
shall fairly compensate the Executive for his time and shall reimburse him for
any reasonable out-of-pocket expenses incurred in connection with the
Executive’s performance of obligations pursuant to this Section 8. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness for the Company at mutually
convenient times.

 



9

 

 

9.       Assignment. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Executive, the Executive’s beneficiaries or legal
representatives, provided, that nothing in this Section 9 shall preclude the
Executive from designating a beneficiary to receive any benefits payable
hereunder upon the Executive’s death or the executors, administrators or other
legal representatives of the Executive or the Executive’s estate from assigning
any rights hereunder to the person or persons entitled thereto. This Agreement
may be assigned by the Company without the consent of the Executive to a person
or entity which is an affiliate or a successor in interest (by law or agreement)
to substantially all of the assets or business operations of the Company. Upon
any such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

 

10.        Arbitration. In consideration of the Company employing the Executive,
and the salary and benefits provided under this Agreement, the Executive and the
Company agree that all claims arising out of or relating to the Executive’s
employment including its termination, and excepting claims pursuant to the
Confidentiality and Non-Solicitation Agreement, which shall be resolved pursuant
to the terms of that agreement, shall be resolved by binding arbitration. The
dispute will be arbitrated in accordance with the rules of the AAA under its
then existing Employment Arbitration Rules by a single retired New Jersey
Superior Court Judge agreed upon by the parties, or if no agreement can be
reached, by a qualified arbitrator through AAA. Each party shall bear his/its
own attorneys’ fees and legal costs. The parties agree to file any demand for
arbitration within the time limit established by the applicable statute of
limitations for the asserted claims. This agreement to arbitrate will cover all
matters directly or indirectly arising out of or related to the Executive’s
employment excepting only any claims that are expressly excepted under this
Agreement or not subject to arbitration by law. The parties agree that all
arbitration proceedings, and all materials provided by the parties in connection
therewith, shall be treated as confidential. Notwithstanding this agreement to
arbitrate, either party may seek provisional injunctive or equitable relief in
any court of competent jurisdiction to prevent actual or threatened irreparable
harm. THE PARTIES UNDERSTAND AND AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO A
JURY TRIAL.

 

11.       Executive Acknowledgment as to Legal Counsel. The Executive
acknowledges that he has had the opportunity to consult legal counsel and a tax
advisor in regard to this Agreement, and that he read and understands this
Agreement. The Executive is fully aware of the legal effect of this Agreement
and has entered into it freely and voluntarily and based on his own judgment and
not based on any representations or promises other than those contained herein.

 

12.       Entire Agreement. This Agreement and the Company’s Confidentiality and
Non-Solicitation Agreement contain the entire understanding of the parties with
respect to the employment of the Executive by the Company and supersede any
prior agreements between the parties relating to the subject matter herein,
which agreements are hereby mutually terminated and cancelled. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 



10

 

 

13.       Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.

 

14.       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.



 

15.       Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 



16.       Headings. The headings of the sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.       Representations of the Executive.

 

The Executive represents and warrants to the Company that the Executive's
acceptance of employment with the Company and the performance of his duties
hereunder will not conflict with or result in a violation of, a breach of, or a
default under any contract, agreement, or understanding to which he is a party
or is otherwise bound. The Executive's acceptance of employment with the Company
and the performance of his duties hereunder will not violate any
non-solicitation, non-competition, or other similar covenant or agreement of a
prior employer.

 



11

 

 

18.       Notices. Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed delivered if such notice or
communication is in writing and is delivered personally or by facsimile
transmission or by email or is deposited in the United States mail, postage
prepaid, addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Fax No.: 604-336-8609

Email Address: hsr@renovacareinc.com

 

Copy to:

 

Joseph Sierchio, Esq.

Sierchio Law, LLP

430 Park Avenue

Suite 702

New York, New York 10022

Email Address: joseph@sierchiolaw.com

 

If to the Executive, to the following address:

 

Alan L. Rubino

210 Old Chester Road

Essex Fells, NJ 07021

Email Address: alanrubino@comcast.net

 

Copy to:

 

James M. Piro, Esq.

Piro Zinna

360 Passaic Avenue

Nutley, NJ 07110

Fax No.: 973-661-5157

Email: jpiro@pirozinnalaw.com



 

12

 

 



20.       Execution By All Parties. This Agreement shall not be binding or
enforceable unless and until executed on behalf of all parties hereto; this
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and all of which together
shall constitute one and the same agreement. Execution of a facsimile or scanned
copy will have the same force and effect as execution of an original, and a
facsimile or scanned signature will be deemed an original and valid signature. 



 

21.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof that would direct the applicable of the law of any
other jurisdiction.

 

 

 

[Balance of this page was intentionally left blank.]

 

 

 

 

 

 

 

 



13

 



 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date and year first
above written.



 

COMPANY



 

RENOVACARE, INC.

 





BY: /s/ Jatinder S. Bhogal

 

Name: Jatinder S. Bhogal

 

Title: Chief Operating Officer



 

 

EXECUTIVE



 

/s/ Alan L. Rubino

 

Name: Alan L. Rubino

 

 

 

 

 

 



14

 

 

Exhibit 2.2



 

Outside Service Capacities/Entities



 

1.       Vericel Corporation, Board of Director

 

2.       SANUWAVE Health, Inc., Board of Director

 

3.       Genisphere LLC, Board of Director

 

4.       AlaMab Therapeutics Inc., a subsidiary of CSPC Pharmaceutical Group,
Ltd., Executive Advisor

 

5.       Origin, Inc., Executive Advisor

 

 

 

 

 



15

 

 

Exhibit 3.5 (a)

 

Stock Option Grant



 

2019 Option Grant: The right to purchase two million (2,000,000) shares of
common stock of the Company, par value $0.0001 per share (“Common Stock”). The
2019 Option Grant shall be granted on the Effective Date, have a six-year term,
and become vested and exercisable at the prices set forth in the table below,
subject to the terms and conditions of the fully executed stock option grant
agreement between the Company and Executive:

 

Vesting Date Number of Shares Vesting Strike Price November 15, 2020 667,800
Closing price of the Common Stock on November 15, 2019 November 15, 2021 667,800
$[11/15 Closing Price+ $0.50] November 15, 2022 664,400 $[11/15Closing Price
$01.25]

 



2020 Option Grant: the right to purchase six hundred twenty thousand five
hundred seventy-one (620,571) shares of Common Stock. The 2020 Option Grant
shall be granted on January 2, 2020, have an exercise price equal to the greater
of (i) closing price on the date of grant or (ii) [$(the November 15, 2019
Closing Price plus $1.25)], a six-year term, and become vested 100% on November
15, 2022, subject to the terms and conditions of a fully executed stock option
grant agreement, between the Company and the Executive, substantially in the
form of Exhibit 3.5 (b)(2).

 

 



16

 



 

Exhibit 3.5 (b)(1)



 

Stock Option Agreement

 

 

STOCK OPTION AGREEMENT

 

Under the RenovaCare, Inc.

 

2013 Long Term Incentive Plan



 

THIS STOCK OPTION AGREEMENT dated as of the 15th day of November, 2019, between
RenovaCare, Inc., a Nevada Corporation (the “Company”), and Alan L. Rubino (the
“Optionee”).

 

The Company and Optionee are party to that certain Employment Agreement, dated
on or about the date hereof (the “Employment Agreement”), pursuant to which the
Company has employed Optionee subject to the terms and condition thereof;

 

In connection with the Optionee’s employment with the Company, the Company
desires to grant to Optionee certain stock options, on the terms and conditions
hereinafter set forth.

 

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived here from, the parties hereto agree as follows:

 

1. Grant of Stock Option.

 

Subject to the provisions of this Agreement and to the provisions of the
RenovCare, Inc. 2013 Long Term Incentive Plan (the “Plan”), the Company hereby
grants to the Optionee as of November ▲, 2019 (the “Grant Date”) the right and
option (the “Stock Option”) to purchase two million (2,000,000) shares of common
stock of the Company, par value $0.0001 per share (“Common Stock”), which shares
shall become vested and exercisable according to the schedule and at the
exercise price set forth in Section 2 hereof. The Stock Option is intended to
qualify as an Incentive Stock Option, within the meaning of Section 422 of the
Internal Revenue Code, as amended (the “Code”). Unless earlier terminated
pursuant to the terms of this Agreement, the Stock Option shall expire on the
sixth anniversary of the date hereof unless earlier terminated pursuant to the
terms of this Agreement. Unless otherwise specified, capitalized terms not
defined herein shall have the meaning set forth in the Plan.

 



17

 

 

2. Vesting and Exercisability of the Stock Option.

 

(a) Vesting. Subject to remaining employed by the Company through the following
dates, the Stock Option shall become vested and exercisable as follows:

 

Vesting Date Number of Shares Vesting Strike Price November 15, 2020 667,800
Closing price of the Common Stock on November 15, 2019 November 15, 2021 667,800
$[11/15 Closing Price+ $0.50) November 15, 2022 664,400 $[11/15Closing Price+
$1.25)

 

 

Upon the Optionee’s termination of employment for any reason, the portion of the
Stock Option that is not vested as of such date, subject to and in accordance
with the provisions of this Section 2, shall cease vesting and terminate
immediately.

 

(b) Acceleration upon Change in Control. In the event that, within twelve (12)
months of a Change in Control, the Optionee’s employment with the Company is (A)
terminated without Cause (as defined in the Employment Agreement) by the
Company, , or (B) is terminated by the Optionee for Good Reason (as defined in
the Employment Agreement), any unvested portions of this Stock Option shall
immediately vest and remain exercisable for the remainder of the originally
scheduled term. For the purposes of this Agreement, a “Change in Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then Outstanding
Company Common Stock; provided, however, that any acquisition by the Company or
its subsidiaries, or any employee benefit plan (or related trust) of the Company
or its subsidiaries of 50% or more of Outstanding Company Common Stock shall not
constitute a Change in Control; and provided, further, that any acquisition by
an entity with respect to which, following such acquisition, more than 50% of
the then outstanding equity interests of such entity, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition of the Outstanding Company Common
Stock, shall not constitute a Change in Control; or (b) the consummation of (i)
a reorganization, merger or consolidation (any of the foregoing, a “Merger”), in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such Merger do not, following such Merger, beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock of the corporation resulting from Merger, or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, excluding
(a) a sale or other disposition of assets to a subsidiary of the Company; and
(b) a sale or other disposition of assets to any individual, entity or group
which, as of the date of this Agreement, beneficially owns more than ten percent
(10%) of the then Outstanding Company Common Stock.

 



18

 

 

3. Method of Exercise of the Stock Option.

 

(a) The portion of the Stock Option as to which the Optionee is vested shall be
exercisable by delivery to the Company of a written or electronic notice stating
the number of whole shares to be purchased pursuant to this Agreement and
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased. Fractional share interests shall be disregarded except that
they may be accumulated.

 

(b) The exercise price of the Stock Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
delivering, along with a properly executed exercise notice to the Company, a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the aggregate exercise price and, if requested by the Optionee, the amount of
any applicable federal, state, local or foreign withholding taxes required to be
withheld by the Company, provided, however, that such exercise may be
implemented solely under a program or arrangement established and approved by
the Company with a brokerage firm selected by the Company; or (iii) by any other
procedure approved by the Board or its Compensation Committee, if any, or by a
combination of the foregoing.

 

4. Termination of Employment Other Than Due to Death or Disability.

 

(a) Except as provided in Section 2(b) above with regard to a Change of Control,
Section 4(b) below with regard to the Optionee’s termination of employment for
Cause or following an event that would be grounds for a termination of
employment for Cause, and Section 5 below with regard to the Optionee’s
termination of employment due to death or Disability, in the event of the
Optionee’s termination of employment, the portion of the Stock Option, if any,
which is exercisable at the time of such termination may be exercised prior to
the first to occur of (a) the expiration of the ninety day (90) period which
commences on the date of termination or (b) the expiration date of the Stock
Option.

 

(b) In the event of the Optionee’s termination of employment for Cause (as
defined in the Employment Agreement), the Optionee’s entire Stock Option
(whether or not vested) shall be forfeited and canceled in its entirety upon
such termination of employment.

 

(c) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or any such
subsidiaries or affiliates to terminate the Optionee’s employment at any time.

 



19

 

 

5. Death or Disability of Optionee. In the event of the Optionee’s termination
of employment due to death (or, in the event of the Optionee’s death following
termination of employment while the Stock Option remains exercisable) the
portion of the Stock Option, if any, which is exercisable at the time of death
may be exercised by the Optionee’s estate or by a person who acquired the right
to exercise such Stock Option by bequest or inheritance or otherwise by reason
of the death of the Optionee at any time prior to the first to occur of (a)
twelve (12) months after the date of death or (b) the expiration date of the
Stock Option. In the event of the Optionee’s termination of employment due to
Disability (as defined in the Employment Agreement), the portion of the Stock
Option, if any, which is exercisable at the time of such termination of
employment for Disability may be exercised by the Optionee or the Optionee’s
guardian or legal representative at any time prior to the first to occur of (a)
twelve (12) months after such termination of employment or (b) the expiration
date of the Stock Option.

 

6. Non-transferability of the Stock Option. The Stock Option is non-transferable
by the Optionee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and the Stock Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or by the
Optionee’s guardian or legal representative or any transferee described above.

 

7. Tax Matters.

 

(a) Section 422 Requirement. The Shares granted hereby are intended to qualify
as “incentive stock options” under Section 422 of the Code. Notwithstanding the
foregoing, the Shares will not qualify as “incentive stock options,” if, among
other events, (a) the Optionee disposes of the Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option; (b) except in the event of
the Optionee’s death or disability (as described in Section 5 above), the
Optionee is not employed by the Company, a parent or a subsidiary at all times
during the period beginning on Grant Date and ending on the day that is three
(3) months before the date of exercise of any Shares; or (c) to the extent the
aggregate fair market value of the Shares subject to “incentive stock options”
held by the Optionee which become exercisable for the first time in any calendar
year (under all plans of the Company, a parent or a subsidiary) exceeds
$100,000. For purposes of clause this paragraph, the “fair market value” of the
Shares shall be determined as of the Grant Date in accordance with the terms of
the Plan.

 

(b) Disqualifying Disposition. To the extent that any Shares do not qualify as
an “incentive stock option,” it shall not affect the validity of such Shares and
shall constitute a separate non-qualified stock option. In the event that the
Optionee disposes of the Shares acquired upon exercise of this option within two
years from the Grant Date or one year after such Shares were acquired pursuant
to exercise of this option, the Optionee must deliver to the Company, within
seven (7) days following such disposition, a written notice specifying the date
on which such shares were disposed of, the number of shares so disposed, and, if
such disposition was by a sale or exchange, the amount of consideration
received.

 



20

 

 

(c) Withholding. No later than the date of exercise of the Stock Option granted
hereunder, the Optionee shall pay to the Company or make arrangements
satisfactory to the Board or its Compensation Committee, if any, regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of such Stock Option and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to the Optionee, federal, state and local taxes of any
kind required by law to be withheld upon the exercise of such Stock Option.

 

The Optionee should consult with a tax advisor before exercising the Stock
Option or disposing of the Shares to obtain advice as to the consequences of
such exercise or disposition.

 

8. Rights as a Stockholder. An Optionee or a transferee of the Stock Option
shall have no rights as a stockholder with respect to any shares covered by such
Stock Option until the date when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distribution of other rights for which the record date is
prior to the date a stock certificate is issued, except as provided in the Plan.

 

9. Adjustment in the Event of Change in Stock. In accordance with Article 12 of
the Plan, in the event of any change in Corporate capitalization (including, but
not limited to, a change in the number of shares of Common Stock outstanding),
and the number and kind of shares subject to the Stock Option and/or the
exercise price per share will be adjusted. The determination of the Board or a
duly appointed Compensation Committee thereof regarding any adjustment will be
final and conclusive.

 

10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING THE EMPLOYMENT OR BUSINESS RELATIONSHIP AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 



21

 

 

11. Other Restrictions. The exercise of the Stock Option shall be subject to the
requirement that, if at any time the Board or its Compensation Committee, if
any, shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body or (iii) an agreement by the Optionee with respect to
the disposition of shares of Common Stock is necessary or desirable as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then in any such event, such exercise shall not be
effective unless such listing, registration, qualification, consent, or approval
or agreement shall have been effected or obtained free of any conditions not
acceptable to the Board or its Compensation Committee, if any.

 

The Company may, but will in no event be obligated to, register any securities
issuable upon the exercise of all or any portion of the Stock Option pursuant to
the Securities Act of 1933 (as now in effect or as hereafter amended) or to take
any other affirmative action in order to cause the exercise of the Stock Option
or the issuance of shares pursuant thereto to comply with any law or regulation
of any governmental authority. The certificates representing shares issued to
Optionee hereunder shall bear such legends as Company determines appropriate
referring to restrictions on the transfer of such shares imposed by this
Agreement and such other legends as are required or appropriate under applicable
law.

 

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com

 



22

 



 

If to the Executive, to the following address:

 

Alan L. Rubino

210 Old Chester Road

Essex Fells, NJ 07021

Email Address: alanrubino@comcast.net

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 12. Notice and
communications shall be effective when actually received by the addressee.

 

13. Effect of Agreement. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Optionee
pursuant to Section 6.

 

14. Severability. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If the final judgment of a court of competent jurisdiction
declares that any provision of this Agreement is invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and this Agreement shall be enforceable as so
modified.

 

15. Conflicts and Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board or its
Compensation Committee, if any has the power, among others, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

16. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

17. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

 



23

 

 

18. Term. The term of this Agreement is six years from the Grant Date, unless
terminated prior to such date in accordance with the provisions herein.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

20. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Nevada without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Nevada.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 

 

 



24

 

 



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.

 

 



RENOVACARE, INC.

 

BY: ____________________________

 

Name: Jatinder S. Bhogal

 

Title: Chief Operating Officer



 

 

OPTIONEE

 

_______________________________

 

Name: Alan L. Rubino

 

 

 



25

 

 

Exhibit 3.5 (b)(2)



 

Stock Option Agreement

 



 

STOCK OPTION AGREEMENT

 

Under the RenovaCare, Inc.

 

2013 Long Term Incentive Plan

 



THIS STOCK OPTION AGREEMENT dated as of the _____ day of January, 2020, between
RenovaCare, Inc., a Nevada Corporation (the “Company”), and Alan L. Rubino (the
“Optionee”).

 

The Company and Optionee are party to that certain Employment Agreement, dated
on or about the date hereof (the “Employment Agreement”), pursuant to which the
Company has employed Optionee subject to the terms and condition thereof;

 

In connection with the Optionee’s employment with the Company, the Company
desires to grant to Optionee certain stock options, on the terms and conditions
hereinafter set forth.

 

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived here from, the parties hereto agree as follows:

 

1. Grant of Stock Option.

 

Subject to the provisions of this Agreement and to the provisions of the
RenovCare, Inc. 2013 Long Term Incentive Plan (the “Plan”), the Company hereby
grants to the Optionee as of January ▲, 2020 (the “Grant Date”) the right and
option (the “Stock Option”) to purchase six hundred twenty thousand five hundred
seventy-one (620,571) shares of common stock of the Company, par value $0.0001
per share (“Common Stock”), which shares shall become vested and exercisable on
November 15, 2022 at an exercise equal to the greater of (i) closing price on
the date of grant or (ii) [$(November 15, 2019 Closing Price plus $1.25)]. The
Stock Option is intended to qualify as an Incentive Stock Option, within the
meaning of Section 422 of the Internal Revenue Code, as amended (the “Code”).
Unless earlier terminated pursuant to the terms of this Agreement, the Stock
Option shall expire on the sixth anniversary of the date hereof unless earlier
terminated pursuant to the terms of this Agreement. Unless otherwise specified,
capitalized terms not defined herein shall have the meaning set forth in the
Plan.

 



26

 



 

2. Vesting and Exercisability of the Stock Option.

 

(a) Vesting. Subject to remaining employed by the Company through November 22,
2020, the Stock Option shall fully vest and become exercisable on such date.
Upon the Optionee’s termination of employment for any reason, the portion of the
Stock Option that is not vested as of such date, subject to and in accordance
with the provisions of this Section 2, shall cease vesting and terminate
immediately.

 

(b) Acceleration upon Change in Control. In the event that, within twelve (12)
months of a Change in Control, the Optionee’s employment with the Company is (A)
terminated without Cause (as defined in the Employment Agreement) by the
Company, or (B) is terminated by the Optionee for Good Reason (as defined in the
Employment Agreement), any unvested portions of this Stock Option shall
immediately vest and remain exercisable for the remainder of the originally
scheduled term. For the purposes of this Agreement, a “Change in Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than any individual, entity or group which, as of
the date of this Agreement, beneficially owns more than ten percent (10%) of the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then Outstanding
Company Common Stock; provided, however, that any acquisition by the Company or
its subsidiaries, or any employee benefit plan (or related trust) of the Company
or its subsidiaries of 50% or more of Outstanding Company Common Stock shall not
constitute a Change in Control; and provided, further, that any acquisition by
an entity with respect to which, following such acquisition, more than 50% of
the then outstanding equity interests of such entity, is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Company Common
Stock immediately prior to such acquisition of the Outstanding Company Common
Stock, shall not constitute a Change in Control; or (b) the consummation of (i)
a reorganization, merger or consolidation (any of the foregoing, a “Merger”), in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such Merger do not, following such Merger, beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock of the corporation resulting from Merger, or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, excluding
(a) a sale or other disposition of assets to a subsidiary of the Company; and
(b) a sale or other disposition of assets to any individual, entity or group
which, as of the date of this Agreement, beneficially owns more than ten percent
(10%) of the then Outstanding Company Common Stock.



 

27

 



 

3. Method of Exercise of the Stock Option.

 

(a) The portion of the Stock Option as to which the Optionee is vested shall be
exercisable by delivery to the Company of a written or electronic notice stating
the number of whole shares to be purchased pursuant to this Agreement and
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased. Fractional share interests shall be disregarded except that
they may be accumulated.

 

(b) The exercise price of the Stock Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
delivering, along with a properly executed exercise notice to the Company, a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the aggregate exercise price and, if requested by the Optionee, the amount of
any applicable federal, state, local or foreign withholding taxes required to be
withheld by the Company, provided, however, that such exercise may be
implemented solely under a program or arrangement established and approved by
the Company with a brokerage firm selected by the Company; or (iii) by any other
procedure approved by the Board or its Compensation Committee, if any, or by a
combination of the foregoing.

 

4. Termination of Employment Other Than Due to Death or Disability.

 

(a) Except as provided in Section 2(b) above with regard to a Change of Control,
Section 4(b) below with regard to the Optionee’s termination of employment for
Cause or following an event that would be grounds for a termination of
employment for Cause, and Section 5 below with regard to the Optionee’s
termination of employment due to death or Disability, in the event of the
Optionee’s termination of employment, the portion of the Stock Option, if any,
which is exercisable at the time of such termination may be exercised prior to
the first to occur of (a) the expiration of the ninety day (90) period which
commences on the date of termination or (b) the expiration date of the Stock
Option.

 

(b) In the event of the Optionee’s termination of employment for Cause (as
defined in the Employment Agreement), the Optionee’s entire Stock Option
(whether or not vested) shall be forfeited and canceled in its entirety upon
such termination of employment.

 

(c) Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its subsidiaries or
affiliates or interfere in any way with the right of the Company or any such
subsidiaries or affiliates to terminate the Optionee’s employment at any time.

 

5. Death or Disability of Optionee. In the event of the Optionee’s termination
of employment due to death (or, in the event of the Optionee’s death following
termination of employment while the Stock Option remains exercisable) the
portion of the Stock Option, if any, which is exercisable at the time of death
may be exercised by the Optionee’s estate or by a person who acquired the right
to exercise such Stock Option by bequest or inheritance or otherwise by reason
of the death of the Optionee at any time prior to the first to occur of (a)
twelve (12) months after the date of death or (b) the expiration date of the
Stock Option. In the event of the Optionee’s termination of employment due to
Disability (as defined in the Employment Agreement), the portion of the Stock
Option, if any, which is exercisable at the time of such termination of
employment for Disability may be exercised by the Optionee or the Optionee’s
guardian or legal representative at any time prior to the first to occur of (a)
twelve (12) months after such termination of employment or (b) the expiration
date of the Stock Option.

 



28

 

 

6. Non-transferability of the Stock Option. The Stock Option is non-transferable
by the Optionee other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order, and the Stock Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or by the
Optionee’s guardian or legal representative or any transferee described above.

 

7. Tax Matters.

 

(a) Section 422 Requirement. The Shares granted hereby are intended to qualify
as “incentive stock options” under Section 422 of the Code. Notwithstanding the
foregoing, the Shares will not qualify as “incentive stock options,” if, among
other events, (a) the Optionee disposes of the Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option; (b) except in the event of
the Optionee’s death or disability (as described in Section 5 above), the
Optionee is not employed by the Company, a parent or a subsidiary at all times
during the period beginning on Grant Date and ending on the day that is three
(3) months before the date of exercise of any Shares; or (c) to the extent the
aggregate fair market value of the Shares subject to “incentive stock options”
held by the Optionee which become exercisable for the first time in any calendar
year (under all plans of the Company, a parent or a subsidiary) exceeds
$100,000. For purposes of clause this paragraph, the “fair market value” of the
Shares shall be determined as of the Grant Date in accordance with the terms of
the Plan.

 

(b) Disqualifying Disposition. To the extent that any Shares do not qualify as
an “incentive stock option,” it shall not affect the validity of such Shares and
shall constitute a separate non-qualified stock option. In the event that the
Optionee disposes of the Shares acquired upon exercise of this option within two
years from the Grant Date or one year after such Shares were acquired pursuant
to exercise of this option, the Optionee must deliver to the Company, within
seven (7) days following such disposition, a written notice specifying the date
on which such shares were disposed of, the number of shares so disposed, and, if
such disposition was by a sale or exchange, the amount of consideration
received.

 

(c) Withholding. No later than the date of exercise of the Stock Option granted
hereunder, the Optionee shall pay to the Company or make arrangements
satisfactory to the Board or its Compensation Committee, if any, regarding
payment of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of such Stock Option and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to the Optionee, federal, state and local taxes of any
kind required by law to be withheld upon the exercise of such Stock Option.

 



29

 

 

The Optionee should consult with a tax advisor before exercising the Stock
Option or disposing of the Shares to obtain advice as to the consequences of
such exercise or disposition.

 

8. Rights as a Stockholder. An Optionee or a transferee of the Stock Option
shall have no rights as a stockholder with respect to any shares covered by such
Stock Option until the date when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distribution of other rights for which the record date is
prior to the date a stock certificate is issued, except as provided in the Plan.

 

9. Adjustment in the Event of Change in Stock. In accordance with Article 12 of
the Plan, in the event of any change in Corporate capitalization (including, but
not limited to, a change in the number of shares of Common Stock outstanding),
and the number and kind of shares subject to the Stock Option and/or the
exercise price per share will be adjusted. The determination of the Board or a
duly appointed Compensation Committee thereof regarding any adjustment will be
final and conclusive.

 

10. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING THE EMPLOYMENT OR BUSINESS RELATIONSHIP AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11. Other Restrictions. The exercise of the Stock Option shall be subject to the
requirement that, if at any time the Board or its Compensation Committee, if
any, shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body or (iii) an agreement by the Optionee with respect to
the disposition of shares of Common Stock is necessary or desirable as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then in any such event, such exercise shall not be
effective unless such listing, registration, qualification, consent, or approval
or agreement shall have been effected or obtained free of any conditions not
acceptable to the Board or its Compensation Committee, if any.

 



30

 

 

The Company may, but will in no event be obligated to, register any securities
issuable upon the exercise of all or any portion of the Stock Option pursuant to
the Securities Act of 1933 (as now in effect or as hereafter amended) or to take
any other affirmative action in order to cause the exercise of the Stock Option
or the issuance of shares pursuant thereto to comply with any law or regulation
of any governmental authority. The certificates representing shares issued to
Optionee hereunder shall bear such legends as Company determines appropriate
referring to restrictions on the transfer of such shares imposed by this
Agreement and such other legends as are required or appropriate under applicable
law.

 

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com

If to the Executive, to the following address:

 

Alan L. Rubino

210 Old Chester Road

Essex Fells, NJ 07021

Email Address: alanrubino@comcast.net

 



or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 13. Notice and
communications shall be effective when actually received by the addressee.

 

13. Effect of Agreement. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Optionee
pursuant to Section 6.

 



31

 

 

14. Severability. The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If the final judgment of a court of competent jurisdiction
declares that any provision of this Agreement is invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and this Agreement shall be enforceable as so
modified.

 

15. Conflicts and Interpretation. This Agreement is subject to all the terms,
conditions and provisions of the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board or its
Compensation Committee, if any has the power, among others, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

16. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

17. Amendment. This Agreement may not be modified, amended or waived except by
an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

 

18. Term. The term of this Agreement is six years from the Grant Date, unless
terminated prior to such date in accordance with the provisions herein.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature.

 

20. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Nevada without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Nevada.

 



32

 



 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.

 



 

RENOVACARE, INC.

 

 

BY: ______________________________

 



Name: Jatinder S. Bhogal

 

Title: Chief Operating Officer

 



 

OPTIONEE



 

_________________________________



 

Name: Alan L. Rubino

 

 

 

 

 



33

 

 

Exhibit 6



 

Employee Invention, Non-Disclosure, Non-Competition And

 

Non-Solicitation Agreement

 

 

 

 

 

 

 

 



34

 

 

This Employee Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement (hereinafter referred to as the “Agreement”) is dated as of November
15, 2019 and is by and between RenovaCare, Inc., a Nevada corporation with
offices at 9375 East Shea Blvd., Suite 107-A Scottsdale, AZ 85260 (the
“Company”) and Alan L. Rubino residing at 210 Old Chester Road, Essex Fells, NJ
07021 (hereinafter referred to in the first person as “I,” “me” or “my”).

 

In consideration for the salary, bonus and benefits received under my certain
Employment Agreement with the Company dated of even date herewith, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree as follows:

 

1. Inventions and Patents.

 

(a) I will promptly and fully disclose to the Company any and all inventions,
discoveries, trade secrets and improvements, whether or not patentable and
whether or not they are made, conceived or reduced to practice during working
hours or using the Company’s data or facilities, which I develop, make, conceive
or reduce to practice during my employment by the Company, either solely or
jointly with others (collectively, the “Developments”). All Developments shall
be the sole property of the Company, and, except as set forth in Section 1(c) I
hereby assign to the Company, without further compensation, all my right, title
and interest in and to the Developments and any and all related patents, patent
applications, copyrights, copyright applications, trademarks, trademark
applications and trade names in the United States and elsewhere. I further
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectible by copyright are "works
made for hire," as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any Invention developed by me solely or jointly with others is within the
Company's sole discretion and for the Company's sole benefit and that no royalty
will be due to me as a result of the Company's efforts to commercialize or
market any such Invention.

 

(b) I agree to assign to the United States government all my right, title, and
interest in and to any and all Developments whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.

 

(c) I understand that the provisions of this Agreement requiring assignment of
Developments to the Company shall not apply to any inventions, discoveries,
trade secrets and improvements, whether or not patentable, that I have developed
entirely on my own time without using the Company's equipment, supplies,
facilities, trade secret information or Proprietary Information except for those
inventions that either (i) relate at the time of conception or reduction to
practice of the invention to the Company's business, or actual or demonstrably
anticipated research or development of the Company or (ii) result from any work
that I performed for the Company. I will advise the Company promptly in writing
of any inventions that I believe meet the foregoing criteria and not otherwise
disclosed on Schedule A.

 



35

 

 

(d) I will keep and maintain adequate and current written records of all
Developments (in the form of notes, sketches, drawings and as may be specified
by the Company), which records shall be available to and remain the sole
property of the Company at all times.

 

(e) I will assist the Company in obtaining and enforcing patent, copyright and
other forms of legal protection for the Developments in any country. Upon
request, I will sign all applications, assignments, instruments and papers and
perform all acts necessary or desired by the Company to assign all such
Developments fully and completely to the Company and to enable the Company, its
successors, assigns and nominees, to secure and enjoy the full and exclusive
benefits and advantages thereof. I understand that my obligations under this
Section 1 will continue after the termination of my employment with the Company
and that during my employment I will perform such obligations without further
compensation, except for reimbursement of expenses incurred at the request of
the Company.

 

(f) In addition to my agreements set forth in Section 1(a) and (b), I hereby
constitute and appoint the Company, its successors and assigns, my true and
lawful attorney, with full power of substitution for me, and in my name, place
and stead or otherwise, but on behalf of and for the benefit of the Company, its
successors and assigns, to take all actions and execute all documents on behalf
of me necessary to effect the assignment set forth in Section 1(a), and from
time to time to institute and prosecute in my name or otherwise, but at the
direction and expense and for the benefit of the Company and its successors and
assigns, any and all proceedings at law, in equity or otherwise, which the
Company, its successors or assigns may deem proper in order to collect, assert
or enforce any claim, right or title of any kind in and to the Developments and
to defend and compromise any and all actions, suits and proceedings in respect
of any of the Developments and to do any and all such acts and things in
relation thereto as the Company, its successors or assigns shall deem advisable,
and I hereby declare that the appointment hereby made and the powers hereby
granted are coupled with an interest and are and shall be irrevocable by me in
any manner or for any reason.

 

(g) In order to avoid disputes over the application of this assignment to prior
inventions or copyrightable materials, I have listed on Schedule A to this
Agreement descriptions of patentable inventions and copyrightable materials that
I have developed and/or reduced to practice prior to my employment with the
Company and that I believe are, accordingly, excepted from the provisions of
this Section 1 (collectively, “Prior Inventions”); or, if no such list is
attached, I represent that there are no such Prior Inventions. I agree that I
will not incorporate, or permit to be incorporated, any Prior Invention owned by
me or in which I have an interest into a Company product, process or machine
without the Company's prior written consent. Notwithstanding the foregoing
sentence, if, in the course of my employment with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

 



36

 

 

2. Proprietary Information.

 

(a) I recognize that my relationship with the Company is one of high trust and
confidence by reason of my access to and contact with the trade secrets and
confidential and proprietary information of the Company and of others through
the Company. I will not at any time, either during my employment with the
Company or thereafter, disclose to others, or use for my own benefit or the
benefit of others, any of the Developments or any confidential, proprietary or
secret information owned, possessed or used by the Company (collectively,
“Proprietary Information”). Such property shall not be erased, discarded or
destroyed without specific instructions from the Company to do so. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, data, know-how, marketing plans, forecasts, financial
statements, budgets, licenses, prices, costs and employee, customer and supplier
lists and any other information which is not generally known to the public and
which gives the Company the opportunity to obtain advantage over competitors who
do not know or use such information, such as research and development data,
techniques, formulas, clinical methods, clinical results, marketing strategies,
management techniques, technical information relating to organic chemistry,
physical chemistry, analytical, pre-clinical, quality control, quality
assurance, product development, manufacturing processes, manufacturing
techniques, quality control and assurance methods and procedures, information
systems, information technologies and development, and information regarding the
Company’s customers and/or partners, including but not limited to customer
profiles, demographic data, marketing plans, sales data, preferences, other
business cycles, buying patterns, pricing and discounting, key contact
personnel, special requirements, financial and/or contractual relations, job
orders, requisitions, bids and bidding practices, unpublished promotional
material, and related information. I understand that the Company from time to
time has in its possession information which is claimed by others to be
proprietary and which the Company has agreed to keep confidential. I agree that
all such information shall be Proprietary Information for purposes of this
Agreement.

 

(b) My undertaking and obligations under this Section 2 will not apply, however,
to any Proprietary Information which: (i) is or becomes generally known to the
public through no action on my part; (ii) is generally disclosed by the Company
to third parties without restriction on such third parties; (iii) is approved
for release by written authorization of the Board of Directors of the Company
(the “Board”); or (iv) is required to be disclosed pursuant to subpoena, order
of judicial or administrative authority, or in connection with judicial
proceedings to which the Company or I am a party, provided that I shall have
given the Company written notice of such disclosure at least 14 days prior to
such disclosure in order to provide the Company with an opportunity to oppose
and/or object to such disclosure and any such disclosure is subject to all
applicable governmental and judicial protection available for like material.

 



37

 

 

(c) I agree that I will not, during my employment with the Company, improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that I will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

 

(d) I recognize that the Company has received and, in the future, will receive
from third parties their confidential or proprietary information subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. I agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out my work for the Company consistent with the Company's agreement
with such third party.

 

(e) Upon termination of my employment with the Company or at any other time upon
request, I will promptly deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) all copies of computer programs,
specifications, drawings, blueprints, data storage devices, notes, memoranda,
notebooks, drawings, records, reports, files and other documents (and all copies
or reproductions of such materials) in my possession or under my control,
whether prepared by me or others, in whatever form on whatever tangible medium,
which contain Proprietary Information. I acknowledge that this material is the
sole property of the Company, which I shall not retain.

 

(f) If requested to do so by the Company, I agree to sign a Termination
Certificate in which I confirm that I have complied with the requirements of the
preceding paragraph and that I am aware that certain restrictions imposed upon
me by this Agreement continue after termination of my employment. I understand,
however, that my rights and obligations under this Agreement will continue even
if I do not sign a Termination Certificate.

 

3. Absence of Restrictions Upon Disclosure and Competition.

 

(a) I hereby represent that, except as I have disclosed in writing to the
Company, and included in Schedule A to this Agreement, I am not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or information in the course of my
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

 

(b) I further represent that my performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep in confidence any information, knowledge or data acquired by me prior to my
employment with the Company, and I will not disclose to the Company or induce
the Company to use any confidential information or material belonging to any
previous employer or others.

 



38

 



 

4. Non-Compete/Non-Solicitation.

 

(a) During the term of my employment with the Company, I will not without the
express written consent of the Company, directly or indirectly, engage in,
participate in, or assist, as owner, part-owner, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity, any business
organization or person whose activities or products are directly or indirectly
competitive with activities or products of the Company, except as otherwise
authorized by Section 2.2 of the Employment Agreement.

 

(b) For so long as I am employed by the Company and for a period of 12 full
months thereafter, I will not without the express written consent of the
Company, directly or indirectly, engage in, participate in, or assist, as owner,
part-owner, partner, director, officer, trustee, employee, agent or consultant,
or in any other capacity, any business organization or person, anywhere in the
world where the Company does business whose products are directly or indirectly
competitive with products of the Company, or whose principal business is stem
cell therapy delivered through device technology, including medical devices to
accelerate wound healing and tissue regeneration therapies for burns using
innovative stem cell technologies. For purposes of this Section 4, “products of
the Company” shall mean any and all products related to, based upon or derived
from the Company’s Proprietary Information and such other products marketed or
in development by the Company during the term of my employment.

 

(c) I recognize that these restrictions on competition are reasonable because of
the Company’s investment in good will and in its intellectual property,
technology and professional and collaborative relationships and other
proprietary information and my knowledge of the Company’s business and business
plans. However, if any period of time or geographical area should be judged
unreasonable in any judicial proceeding, then the period of time or geographical
area shall be reduced to such extent as may be deemed required so as to be
reasonable and enforceable.

 

(d) During my employment with the Company and for 12 full months thereafter, I
will notify the Company in the event I take up a position of any sort with any
company or person whose activities or products are directly or indirectly
competitive with activities or products of the Company. I recognize and agree
that nothing in this Section 4(d) or any notice provided hereunder shall
constitute consent by the Company or the Board with respect to such occurrence
or a waiver or modification of the restrictions set forth in Sections 4(a) and
4(b) hereof.

 

(e) I shall not recruit or otherwise solicit or induce any employees of the
Company, to terminate their employment with, or otherwise cease their
relationships with, the Company or any of its subsidiaries during my employment
with the Company and for a period of 12 full months thereafter. In addition, I
shall not recruit or otherwise solicit any person who was an employee of the
Company during any time within six months prior to the end of my employment with
the Company.

 



39

 

 

5. Other Obligations and Agreements.

 

(a) I acknowledge that the Company from time to time may have agreements with
others which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to be bound by all such obligations
and restrictions which are made known to me and to take all action necessary to
discharge the obligations of the Company under such agreements.

 

(b) I agree that I will advise any prospective employers of the covenants and
restrictions of this Agreement and authorize the Company to advise any other
company or person of the existence and terms of this Agreement.

 

6. Miscellaneous.

 

(a) The partial or complete invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(b) This Agreement supersedes all prior agreements, written or oral, between me
and the Company relating to the subject matter of this Agreement. This Agreement
may not be modified, changed or discharged in whole or in part, except by an
agreement in writing signed by me and the Company. This Agreement does not
constitute an employment agreement, and no changes in my compensation, title or
duties or any other terms or conditions of my employment, including, without
limitation, the termination of my employment, shall affect the provisions of
this Agreement except as stated herein.

 

(c) As used herein, the term “Company” shall include RenovaCare, Inc. and any of
its predecessors, subsidiaries, subdivisions or affiliates. The Company shall
have the right to assign this Agreement to its successors and assigns and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. I agree not to assign any of my
obligations under this Agreement. This Agreement will be binding upon my heirs,
executors and administrators.

 

(d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e) I expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this Agreement be re-signed at the
time of such transfer.

 

(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey (without regard to its conflict of law
provisions). The Company and I hereby expressly consent to the jurisdiction of
the federal courts located in the State of New Jersey to adjudicate any dispute
arising under this Agreement. I HEREBY EXPRESSLY CONSENT TO THE PERSONAL
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW JERSEY
FOR ANY LAWSUIT FILED THERE AGAINST ME BY THE COMPANY CONCERNING MY EMPLOYMENT
OR THE TERMINATION OF MY EMPLOYMENT OR ARISING FROM OR RELATING TO THIS
AGREEMENT.

 



40

 

 

(g) I recognize that irreparable damages would be caused to the Company, and
that monetary damages would not compensate the Company for its loss, should I
breach the terms of this Agreement. Accordingly, in addition to all other
remedies available to the Company at law or in equity, upon an adjudication by a
court of a competent jurisdiction that I have violated or am about to violate
the terms of this Agreement, I hereby consent to the entry by a court of
competent jurisdiction of an injunction or declaratory judgment enforcing the
terms of this Agreement, including without limitation preventing disclosure or
further disclosure by me of Proprietary Information.

 

(h) If any one or more provisions of this Agreement shall for any reason be held
to be excessively broad as to time, duration, geographical scope, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

(i) The language used in this Agreement will be deemed the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against either party.

 

(j) Any notice or other communication required or permitted pursuant to this
Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or by email or
is deposited in the United States mail, postage prepaid, addressed as follows:

 

If to the Company:

 

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com



 



41

 

 

Copy to:

 

Joseph Sierchio, Esq.

Sierchio Law, LLP

430 Park Avenue

Suite 702

New York, New York 10022

Email Address: joseph@sierchiolaw.com



 

If to the Executive, to the following address:

 

Alan L. Rubino

210 Old Chester Road

Essex Fells, NJ 07021

Email Address: alanrubino@comcast.net

 



Copy to:

 

James M. Piro, Esq.

Piro Zinna

360 Passaic Avenue

Nutley, NJ 07110

Fax No.: 973-661-5157

Email: jpiro@pirozinnalaw.com

 

(k) This Agreement shall not be binding or enforceable unless and until executed
on behalf of all parties hereto; this Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or scanned copy will have the same force and effect as
execution of an original, and a facsimile or scanned signature will be deemed an
original and valid signature.

 



 

[SIGNATURE PAGE FOLLOWS]

 

 



42

 



 

I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS, EFFECTIVE AS OF THE DATE FIRST ENTERED ABOVE. BY
SIGNING BELOW, I ACKNOWLEDGE AND AGREE THAT (A) THE COVENANTS AND RESTRICTIONS
OF THIS AGREEMENT ARE REASONABLE AND NECESSARY FOR THE PROTECTION OF THE
COMPANY’S BUSINESS; (B) I AM ENTERING INTO THIS AGREEMENT VOLUNTARILY AND OF MY
OWN FREE WILL IN ORDER TO OBTAIN THE BENEFITS OF EMPLOYMENT BY THE COMPANY, I
HAVE NOT BEEN COERCED BY THE COMPANY OR ANY OTHER PARTY TO ENTER INTO THIS
AGREEMENT, AND I HAVE CONSULTED WITH LEGAL COUNSEL WITH RESPECT TO THE TERMS OF
THIS AGREEMENT.

 

 

/s/ Alan L. Rubino  Dated: November 15, 2019

 

Alan L. Rubino

 

 

 

RENOVACARE, INC.

 

BY:  /s/ Jatinder S. Bhogal  Dated: November 15, 2019

 

Name:  Jatinder S. Bhogal      Title:  Chief Operating Officer

 

 

 

 

 

43

 





 

SCHEDULE A

 



Prior Inventions, Copyrights, Confidentiality Obligations, etc.



 



1.       Emisphere Technologies, Inc., former employer as CEO and President and
Board of Director.

 

2.       Vericel Corporation, Board of Director

 

3.       SANUWAVE Health, Inc., Board of Director

 

4.       Genisphere LLC, Board of Director

 

5.       AlaMab Therapeutics Inc., a subsidiary of CSPC Pharmaceutical Group,
Ltd., Executive Advisor

 

6.       Origin, Inc., Executive Advisor

 

 



 

 

 

 

 

 

44



 

